Citation Nr: 0508265	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to service connection for a chest disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1945 to 
February 1947.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in March 2005.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for a left 
ankle disorder and a chest disorder are  addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Anxiety disorder is attributable to service.  


CONCLUSION OF LAW

Anxiety disorder was  incurred in service.  38 U.S.C.A. §  
1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The July 1945 service entrance examination report reflects 
that psychiatric examination was normal.  Treatment records, 
dated in November 1946, show a diagnosis of pneumonia, 
etiology unknown.  The January 1947 separation examination 
reflects that his psychiatric status was normal.  

A May 2001 treatment record notes the appellant's history of 
having had a nervous breakdown during service.  He complained 
of anxiety with blisters on his lips from nervousness and 
breakouts of rashes and psoriasis.  The relevant assessments 
were anxiety disorder, not otherwise specified and prolonged 
depressive reaction.  

A February 2002 VA record of treatment notes the appellant's 
report of having been harassed during service because of his 
ethnicity.  He added that he had been beaten up during 
service.  The pertinent assessments were anxiety disorder, 
not otherwise specified and prolonged depressive reaction.  
The examiner state that the appellant had a nervous breakdown 
during service and was probably being sent for combat.  

On VA examination in June 2002 ethnic harassment during 
service was noted.  

Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, any defect with respect to VCAA is harmless 
error as the claim is herein granted.  

As a general matter, in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  First a witness 
must have personal knowledge in order to be competent to 
testify to a matter.  Personal knowledge is that which comes 
to the witness through the use of his senses- that which is 
heard, felt, seen, smelled, or tasted.  (Witness may testify 
upon concrete facts within their own observation and 
recollection- that is, facts perceived within their own 
senses, as distinguished from their opinions or conclusions 
drawn from such facts).  Competency, however, must be 
distinguished from weight and credibility.  The former is the 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
(Although interest may affect the credibility of testimony, 
it does not affect competency to testify).  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

Service medical records are silent in regard to ethnic 
harassment or a diagnosis of anxiety.  Regardless, the Board 
has found the testimony regarding the ethnic harassment 
during service to be credible.  A layman is competent to 
report that which comes to their five senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, a medical 
opinion based upon an accurate history is also competent.  
The appellant has presented a history of anxiety as a result 
of ethnic harassment during service.  Further, there is 
evidence of current disability (anxiety disorder) and a nexus 
opinion relating the current disability to service.  
Specifically, an examiner noted that there was a psychiatric 
disorder due to harassment in the military: being a Jewish 
Mexican.  The same examiner also noted that during service 
there had been an outbreak of herpes zoster and that relapses 
of this condition were thought to be provoked by stress.  
Therefore, the examiner linked the psychiatric disorder to 
service, but also tended to establish that there were in-
service manifestations.  Consequently, service connection for 
anxiety disorder is warranted and the benefit sought on 
appeal is granted.  




ORDER

Service connection for anxiety disorder is granted.  


REMAND

The appellant asserts he has a left ankle disorder as a 
result of injury during service.  Service medical records 
note a left ankle fracture.  An April 1996 VA outpatient 
record reflects complaints of bilateral heel pain.  The 
assessment was bilateral calcaneal bursitis.  A November 1998 
VA outpatient notes x-ray examination of the feet showed 
bilateral hallux valgus deformities, mild degenerative 
osteoarthritis changes distal and proximal, left greater than 
right; and left posterior calcaneal spurring.  The assessment 
in October 2002 was bilateral plantar pain.  There is 
insufficient evidence upon which to base a determination as 
to whether any left ankle disorder is related to service.  
38 C.F.R. § 3.326.  

The appellant asserts he had an onset of a disorder 
manifested by chest pain during service.  Service medical 
records reflect complaints of chest pain, and a diagnosis of 
pneumonia in November 1946.  On VA examination in August 1950 
the appellant complained of residual chest soreness.  The 
impression of a chest x-ray examination in December 1996 was 
that the findings most likely represented a granuloma.  In 
July 1999, the impression was chronic obstructive pulmonary 
disease.  In June 2000, the assessment was chronic stable 
angina.  In July 2001, the assessments were chest pain 
syndrome, coronary artery disease, and arterial sclerotic 
heart disease with atypical chest pain.  There is 
insufficient evidence upon which to base a determination as 
to whether any disorder manifested by chest pain is related 
to service.  38 C.F.R. § 3.326.  See Duenas v. Principi, 
citation omitted.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

The AOJ should schedule the appellant 
for VA examination.  The AOJ should 
request the examiner to respond to the 
following:  1) Is it at least as likely 
as not that any current left ankle 
disorder is related to service; and 2) 
Is it at least as likely as not that any 
current disorder manifested by chest 
pain is related to service?  The 
examiner should review the claims file.  
A complete rationale should accompany 
any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


